Citation Nr: 0710812	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  02-03 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a skull fracture, with misdirected 
regeneration of the left facial nerve.  

2.  Entitlement to a compensable initial disability rating 
for temporomandibular joint syndrome.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
February 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a 
disability rating in excess of 10 percent for residuals of a 
skull fracture with misdirected regeneration of the left 
facial nerve.  The veteran subsequently initiated and 
perfected an appeal of this determination.  In June 2003, the 
veteran testified before the undersigned Veterans Law Judge, 
seated at the RO.  

This issue was initially presented to the Board in December 
2003, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

The veteran had also previously perfected appeals of his 
service connection claims for tinnitus and temporomandibular 
joint syndrome.  These issues were also remanded by the Board 
in December 2003.  However, within a June 2005 rating 
decision, service connection was awarded for these 
disabilities.  Because the veteran was awarded service 
connection for these disabilities, they are no longer on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).

The issue of entitlement to a compensable initial rating for 
temporomandibular joint syndrome arises from the June 2005 
rating decision which awarded the veteran service connection 
for this disability, with a noncompensable initial rating 
effective from September 22, 1999.  An August 2005 notice of 
disagreement was received regarding this initial rating 
determination.  This issue is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA ill 
notify the veteran if additional action is required on his 
part.


FINDING OF FACT

The veteran's residuals of a skull fracture, with misdirected 
regeneration of the left facial nerve, are characterized by 
mild nerve dysfunction of the cranial nerves, without 
clinical evidence of facial paralysis.  


CONCLUSION OF LAW

The criteria for the award of a disability rating in excess 
of 10 percent for the veteran's residuals of a skull 
fracture, with misdirected regeneration of the left facial 
nerve, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.321, 4.3, 
4.7, 4.14, 4.124a, Diagnostic Code 8207 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in March 2001, as well as subsequent documents 
afforded the veteran, fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The March 2001 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the notification letter was not sent prior to the 
initial adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and an additional supplemental statement of the 
case was provided in June 2005.  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded a VA examination on 
several occasions, most recently in April 2004.  38 C.F.R. 
§ 3.159(c)(4) (2006).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected cranial nerve 
injury since the claimant was last examined.  38 C.F.R. 
§ 3.327(a) (2006).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The April 2005 VA examination report 
is thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the RO assigned the current 10 percent disability 
rating at issue here for the claimant's service-connected 
disability and the Board has concluded that the preponderance 
of the evidence is against assigning a higher rating, there 
is no question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The veteran seeks a disability rating in excess of 10 percent 
for residuals of a skull fracture, with misdirected 
regeneration of the left facial nerve.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2006).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2006).  

The veteran's skull fracture residuals, with facial nerve 
impairment, are currently rated as 10 percent disabling under 
Diagnostic Code 8207, for paralysis of the seventh cranial 
(facial) nerve.  This Code provides a 10 percent evaluation 
for moderate incomplete paralysis, a 20 percent evaluation 
for severe incomplete paralysis, and a 30 percent evaluation 
for complete paralysis of the nerve.  It is noted that the 
rating is dependent upon the relative loss of innervation of 
the facial muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8207 
(2006).  

As an initial matter, the Board notes the veteran's skull 
fracture results from a motorcycle accident during military 
service.  Subsequent to his military service, the veteran has 
been granted service connection, with separate disability 
ratings, for chronic headaches and temporomandibular joint 
syndrome resulting from this incident.  As these issues are 
not currently before the Board on appeal, any impairment 
related therein will not be considered as part of the pending 
appeal.  Evaluation of the same manifestations under 
different diagnoses is forbidden by VA regulation.  38 C.F.R. 
§ 4.14 (2006).  

Upon receipt of the veteran's September 1999 claim, a VA 
neurological examination was afforded him in November 1999.  
His initial injury involved a motorcycle accident during 
military service in which he sustained a skull fracture, 
resulting in some partial paralysis and numbness along the 
left side of his face.  Since that time, his chief complaint 
has been headaches which occur on a frequent basis and are 
only partially responsive to medication.  On objective 
evaluation the veteran was alert, with normal speech.  His 
head and face exhibited no obvious signs of external trauma.  
Examination of the seventh cranial nerve indicated a very 
mild reduction in eye closure, without any other obvious 
facial weakness noted.  Motor strength and tone was within 
normal limits.  The final impression was of frequent 
headaches and of mild nerve dysfunction of the cranial 
nerves.  

At his June 2003 personal hearing before a member of the 
Board, the veteran reported that he continued to experience 
"some but not much" paralysis of the left side of the face.  
He also reported chronic twitching of his left eye.  His 
primary symptomatology continued to be headaches.  

Most recently, the veteran was afforded VA neurological 
examination in April 2005.  His history of a 1973 motorcycle 
accident during military service was noted.  Immediately 
following his accident, he experienced facial paralysis of 
the left side.  Currently, he reported his primary symptom 
was headaches, occurring 3-4 times per week.  On objective 
evaluation, the veteran was alert and fully oriented.  He was 
well-nourished and responsive.  Examination of the cranial 
nerves indicated a slight decrease in the width of the 
palpebral fissure on the left side; this was the only 
residual of the previous facial nerve paralysis.  Sensation 
was intact on both sides of the face.  Motor, station, and 
gait were intact, without lateralizing or generalized 
weakness.  No tremor, cogwheeling, or fasciculations were 
present.  Reflexes were 1+ and symmetrical.  No pathological 
reflexes were observed.  He exhibited no finger-to-nose 
dysmetria or dysdiadochokinesis.  He was also negative for 
any symptomatic scarring.  The final impression was of post-
traumatic headaches, without clinical evidence of left-sided 
facial paralysis.  

The veteran's VA outpatient treatment records have also been 
obtained and reviewed.  The veteran has on several occasions 
reported some numbness of the left side of his face.  
However, his primary symptomatology has involved chronic 
headaches, for which he has been prescribed medication.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 10 percent for the veteran's residuals of 
a skull fracture, with misdirected regeneration of the left 
facial nerve.  The medical evidence does not reflect greater 
than a moderate incomplete paralysis, for which a higher 
rating would be warranted.  According to the November 1999 
and April 2005 VA medical examination reports, the veteran's 
primary impairment resulting from his injury was some mild 
nerve dysfunction, but without clinical evidence of left-
sided facial paralysis.  He retains sensation in the affected 
area, and has no deficits of motor strength or tone, or 
facial reflexes, aside from a very mild reduction in eye 
closure.  This disability has not required surgery, 
hospitalization, or regular treatment since his separation 
from service.  Overall, the preponderance of the evidence is 
against a finding of severe incomplete paralysis, for which a 
20 percent rating would be warranted.  As noted above, the 
veteran reports chronic and frequent headaches secondary to 
his skull fracture, but a separate service connection award 
has already been granted for that disability, and that issue 
is not before the Board at this time.  Award of a higher 
rating under the Code for headaches is prohibited.  See 
38 C.F.R. § 4.14 (2006).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's facial nerve impairment has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran remains employed.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.

In conclusion, the evidence of record is against a disability 
rating in excess of 10 percent for the veteran's residuals of 
a skull fracture, with misdirected regeneration of the left 
facial nerve.  As a preponderance of the evidence is against 
the award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of a skull fracture, with misdirected 
regeneration of the left facial nerve, is denied.  


REMAND

In the June 2005 rating decision, the veteran was awarded 
service connection, with a noncompensable initial rating, for 
temporomandibular joint syndrome.  In a subsequent August 
2005 written statement, the veteran expressed disagreement 
with the initial rating assigned this disability and 
specifically stated he was filing a "Notice of 
Disagreement".  However, he has yet to be afforded a 
Statement of the Case on the issue of entitlement to a 
compensable initial rating for temporomandibular joint 
syndrome.  

The United States Court of Appeals for Veterans Claims held 
in Manlincon v. West [12 Vet. App. 238 (1999)], that, when a 
notice of disagreement has been timely filed, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a Statement of the Case.  See Manlincon v. West, 
12 Vet. App. 238 (1999); see also 38 U.S.C.A. § 7105(d)(1) 
(West 2002).  Thereafter, the veteran must submit a timely 
substantive appeal in order for this issue to be perfected 
for appeal to the Board.  See 38 U.S.C.A. § 7105 (West 2002).  

Accordingly, the case is REMANDED for the following action:

The RO/AMC must afford the veteran and his 
representative a Statement of the Case 
regarding the issue of entitlement to a 
compensable initial rating for 
temporomandibular joint syndrome.  This 
Statement of the Case should contain the 
pertinent laws and regulations concerning 
initial rating.  Only if a timely 
substantive appeal is filed should this 
issue be returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


